Citation Nr: 1036040	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  06-17 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating greater than 20 percent for 
residuals, right shoulder injury, with fusion of 
acromioclavicular joint (right shoulder disability).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel






INTRODUCTION

The Veteran had active service from November 1953 to November 
1979.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2009, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, for 
additional development.

Unfortunately, as is explained below in greater detail, this 
appeal is REMANDED again to the RO/AMC.  VA will notify the 
Veteran if further action is required on his part.


REMAND

The Board acknowledges initially that the RO properly developed 
this case following an earlier Board remand in December 2009.  
Unfortunately, a review of the claims file, including the April 
2010 VA examination report obtained on remand, indicates that 
additional development is needed before the Board can adjudicate 
the Veteran's increased rating claim for a right shoulder 
disability.  

In the April 2010 VA examination report, the VA examiner stated 
that there was no joint ankylosis in the right shoulder.  On the 
same page of this examination report, however, the VA examiner 
referred to x-ray results of the Veteran's shoulder taken in July 
2005 which revealed "[b]ony ankylosis of the [acromioclavicular] 
joint with deformity suggesting a previous trauma and/or 
surgery."  The VA examiner did not explain this apparent 
internal inconsistency between the lack of right shoulder joint 
ankylosis in April 2010 and the presence of this disability in 
July 2005.  The Board finds that, on remand, the Veteran should 
be afforded another VA examination of his right shoulder 
disability to resolve the apparent internal inconsistency in the 
April 2010 examination report concerning joint ankylosis and to 
determine whether the Veteran has joint ankylosis of his right 
shoulder.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for another VA 
examination to ascertain the current nature 
and severity of his right shoulder 
disability. The claims file must be 
provided to the examiner(s) for review.  
All necessary tests should be conducted, 
including current x-rays of the Veteran's 
right shoulder.  If possible, following a 
review of the claims file and physical 
examination of the Veteran, the examiner 
should state whether the Veteran 
experiences right shoulder ankylosis and, 
if so, whether it is favorable or 
unfavorable.  The examiner also should 
discuss the Veteran's current level of 
social and occupational impairment due to 
his service-connected right shoulder 
disability, including the impact it has on 
his ability to work.  A complete rationale 
must be provided for any opinion(s) 
expressed.

2.  Review the VA examination report(s) 
after completion to ensure that all 
questions asked of the examiner(s) were 
answered to the extent possible.  If they 
were not, return the claims folder to the 
examiner(s) and request that the questions 
be answered so that the report is adequate 
for rating purposes.

3.  Thereafter, readjudicate the Veteran's 
claim for a disability rating greater than 
20 percent for residuals, right shoulder 
injury, with fusion of acromioclavicular 
joint.  If the benefits sought on appeal 
remain denied, the appellant and his 
service representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims which are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

